Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 6/24/21 has been entered.
	2. Claims 1-2, 5-20, and 22-27 remain pending within the application.
	3. The amendment filed 6/24/21 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-2, 5-18, and 23-30. The previous rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 , 6-8, 11-12, 17, 19-20, 22-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Reed United States Patent Application Publication US 2009/0132953, in view of Rekimoto United States Patent Application Publication US 2007/0288477, in further view of Watson United States Patent Application Publication US 2014/0082505.
Regarding claim 1, Reed discloses a method for presenting recommended news, comprising: 
displaying news article content on a textual web page (Reed, para [0080], search database is a news database; Reed, para [0129], with reference to fig 19, search results page represents a textual web page); 

 generating a point of interest tag comprising a text describing the geographic location information (Reed, para [0129], with reference to fig 19, on textual webpage 248, tag represented by link “The SF Playhouse presents Three Seconds in the Key at SF playhouse” next to circle “1”); 
displaying the point of interest tag on the textual web page and within a vicinity of the news article content on the textual web page (Reed, para [0129], link displayed with corresponding information to the event on textual webpage 248); 
displaying a map interface and a plurality of recommended news tags on the map interface indicating a plurality of recommended news items (Reed, para [0129], with reference to fig 19, map interface with a plurality of location markers 252.  Each search result tag corresponds to a location marker).
Reed does not disclose:
displaying a map interface and a plurality of recommended news tags on the map interface indicating a plurality of recommended news items is triggered in response to a user selection of the point of interest tag; 
receiving an operation of the user carried out in respect of at least one of the plurality of recommended news tags; and 
displaying a corresponding recommended news list.
Rekimoto discloses:
in response to a user selection of the point of interest tag, triggering displaying a map interface and a plurality of recommended news tags on the map interface indicating a plurality of location 
wherein the method further comprises: 
upon receiving the user selection of the point of interest tag, transmitting, to a server, a recommended news request for the plurality of recommended news items associated with the point of interest tag, receiving, from the server, the plurality of recommended news items in response to the recommended news request, and generating, on the map interface, the plurality of recommended news tags based on the plurality of recommended news items (Rekimoto, para [0199-200], user selects tag, server retrieves corresponding webpages related to the selection. Client retrieves and executes functions in response).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of a map and recommended news items to include having it be in response to a user selection of a tag.  The motivation for doing so would have been to effectively and efficiently share the location information when other types of tags are displayed on a webpage (Rekimoto, para [0017]).
Reed in view of Rekimoto does not disclose:
receiving an operation of the user carried out in respect of at least one of the plurality of recommended news tags; and 
displaying a corresponding recommended news list.
	Watson discloses:
receiving an operation of the user carried out in respect of at least one of the plurality of recommended news tags (Watson, para [0035], receives user interaction on a marker and presents additional information); and 

	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of markers of Reed to include the clustering, selection and expanded points of Watson.  The motivation for doing so would have been to provide information on a number of tags relative to the zoom level of a displayed map (Watson, para [0009]).

Regarding claim 6, Reed in view of Rekimoto in further view of Watson discloses the method according to claim 1. Watson additionally discloses: sending a request for recommended news data; receiving a number of recommended news items for at least one point of interest on the map interface; and using said number of recommended news items as the recommended news tags, and marking corresponding points of interest on the map interface based on the recommended news tags (Watson, para [0056], with reference to fig 5, number of content items contained in tags within a threshold distance on a map).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of markers of Reed to include the clustering, selection and expanded points of Watson.  The motivation for doing so would have been to provide information on a number of tags relative to the zoom level of a displayed map (Watson, para [0009]).

Regarding claim 7, Reed in view of Rekimoto in further view of Watson discloses the method according to claim 6. Watson additionally discloses wherein said tags take a shape of a small circle with a number (Watson, para [0047], fig 3B element 310).


Regarding claim 8, Reed in view of Rekimoto in further view of Watson discloses the method of claim 1.  Watson additionally discloses further comprising: displaying corresponding recommended news content in response to an operation carried out by a user in respect of the recommended news list (Watson, para [0056], interacting with a marker results in displaying the set of content items corresponding to the marker).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of markers of Reed to include the clustering, selection and expanded points of Watson.  The motivation for doing so would have been to provide information on a number of tags relative to the zoom level of a displayed map (Watson, para [0009]).

Regarding claim 11, Reed in view of Rekimoto in further view of Watson discloses the method of claim 1.  Watson additionally discloses wherein an area of coverage of said recommended news tags increased based on zooming out of said map, and is reduced based on zooming in of said map interface (Watson, para [0052], as the area increases the number of content items increases and vice versa requiring aggregating markers on the map).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of markers of Reed to include the 

Regarding claim 12, Reed in view of Rekimoto in further view of Watson discloses the method according to claim 11. Watson additionally discloses wherein when said area of coverage is reduced, a number of news items tagged with the recommended news tags increases, and when said area of coverage increases, the number of news items tagged with said recommended news tags decreases (Watson, para [0052], as the area decreases the number of content items decreases, allowing for the aggregated content items to be de-aggregated.  This increases the number of tags on the map).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of markers of Reed to include the clustering, selection and expanded points of Watson.  The motivation for doing so would have been to provide information on a number of tags relative to the zoom level of a displayed map (Watson, para [0009]).

Regarding claim 17, Reed in view of Rekimoto in further view of Watson discloses the method of claim 1.  Watson additionally discloses wherein said recommended news list comprises a list of recommended news items from nearby locations of said recommended news tags on the map interface (Watson, para [0018], aggregates tags based on threshold distance from other tags).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of markers of Reed to include the clustering, selection and expanded points of Watson.  The motivation for doing so would have been to 

Regarding claim 19, Reed discloses a device for presenting recommended news, comprising: 
a first apparatus used to display a map based at least in part on: 
displaying news article content on a textual web page(Reed, para [0080], search database is a news database; Reed, para [0129], with reference to fig 19, search results page represents a textual web page);
identifying geographic location information from the news article content displayed on the textual web page and browsed by a user (Reed, para [0098], identifies geographic locations of search results), 
generating a point of interest tag comprising a text describing the geographic location information; displaying the point of interest tag on the textual web page and within a vicinity of the news article content on the textual web page (Reed, para [0129], with reference to fig 19, on textual webpage 248, tag represented by link “The SF Playhouse presents Three Seconds in the Key at SF playhouse” next to circle “1”).
Reed does not disclose:
triggering displaying the map interface in response to a user selection of the point of interest tag; 
a second apparatus used to, in response to the user selection of the point of interest tag, display a plurality of recommended news tags on the map interface indicating a plurality of recommended news items; 
a third apparatus used for receiving an operation of the user carried out in respect of at least one of the plurality of recommended news tags; and 

Rekimoto discloses:
triggering displaying the map interface in response to a user selection of the point of interest tag and in response to the user selection of the point of interest tag, display a plurality of recommended news tags on the map interface indicating a plurality of recommended news items (Rekimoto, para [0201-205], user selects link “area: GINZA” representing a point of interest tag.  In response, a map displaying the markers Ginza and Tokyo are displayed).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of a map and recommended news items to include having it be in response to a user selection of a tag.  The motivation for doing so would have been to effectively and efficiently share the location information when other types of tags are displayed on a webpage (Rekimoto, para [0017]).
Reed in view of Rekimoto does not disclose:
a third apparatus used for receiving an operation of the user carried out in respect of at least one of the plurality of recommended news tags; and 
a fourth apparatus used for displaying a corresponding recommended news list.
	Watson discloses:
a third apparatus used for receiving an operation of the user carried out in respect of at least one of the plurality of recommended news tags (Watson, para [0035], receives user interaction on a marker and presents additional information); and 
a fourth apparatus used for displaying a corresponding recommended news list (Watson, para [0056], interacting with a marker results in displaying the set of content items corresponding to the marker).


Regarding claim 20, Reed in view of Rekimoto in further view of Watson discloses the device of claim 19.  Reed additionally discloses browser computer, comprising the device for presenting the recommended news according to claim 19, which is used to present the recommended news to the user (Reed, para [0081], client computer accesses user interface).

Regarding claim 22, Reed in view of Rekimoto in further view of Watson discloses the device of claim 20.  Reed additionally discloses an electronic device comprising the browser computer (Reed, para [0081], client computer accesses user interface).

Regarding claim 23, Reed in view of Rekimoto in further view of Watson discloses the device of claim 1.  Reed additionally discloses electronic device comprising a processor, a memory, and a display device, wherein said memory is used to store instructions, said instructions controlling said processor to perform operations so as to execute the method for presenting the recommended news according to claim 1 for recommended news to be displayed on a display apparatus (Reed, para [0081], client computer accesses user interface; Reed, para [0083], with reference to fig 3, processor 130, memory 132, display 138; See above claim 1 rejection).

claim 24, Reed in view of Rekimoto in further view of Watson discloses the method of claim 1.  Reed additionally discloses an electronic device comprising: a transceiver apparatus, wherein said transceiver apparatus communicates with a server via a network to send a request relating to recommended news and to receive recommended news data sent from the server; a processing apparatus; and a display apparatus, wherein said processing apparatus performs operations so as to execute the method for presenting recommended news according to claim 1 for the recommended news to be displayed on the display apparatus based on data from the transceiver apparatus (Reed, para [0081], client computer accesses user interface; Reed, para [0083], with reference to fig 3, processor 130, memory 132, display 138, network interface 148; See above claim 1 rejection).

Regarding claim 25, Reed in view of Rekimoto in further view of Watson discloses the method of claim 1.  Reed additionally discloses a program product comprising at least one non- transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to present the recommended news according to claim 19 (Reed, para [0081], client computer accesses user interface; Reed, para [0083], with reference to fig 3, processor 130, memory 132, display 138, network interface 148; See above claim 1 rejection).

Regarding claim 27, Reed in view of Rekimoto in further view of Watson discloses the method of claim 1.  Reed additionally discloses wherein, when displaying the point of interest tag, the method further comprises: displaying the point of interest tag between news article content on the textual web page (Reed, para [0129], with reference to fig 19, on textual webpage 248, point of interest tag represented by link “The SF Playhouse presents Three Seconds in the Key at SF playhouse” next to circle “1”.  News article content displayed around links).

Regarding claim 28, Reed discloses an apparatus comprising at least one processor and at least one memory comprising program code, the at least one memory and the program code configured to, with the at least one processor (Reed, para [0083-84], CPU and memory), cause the apparatus to at least:
display news article content on a textual web page (Reed, para [0080], search database is a news database; Reed, para [0129], with reference to fig 19, search results page represents a textual web page); 
identify geographic location information from the news article content displayed on the textual web page and browsed by a user (Reed, para [0098], identifies geographic locations of search results); 
 generate a point of interest tag comprising a text describing the geographic location information (Reed, para [0129], with reference to fig 19, on textual webpage 248, tag represented by link “The SF Playhouse presents Three Seconds in the Key at SF playhouse” next to circle “1”); 
display the point of interest tag on the textual web page and within a vicinity of the news article content on the textual web page (Reed, para [0129], link displayed with corresponding information to the event on textual webpage 248); 
display a map interface and a plurality of recommended news tags on the map interface indicating a plurality of recommended news items (Reed, para [0129], with reference to fig 19, map interface with a plurality of location markers 252.  Each search result tag corresponds to a location marker).
Reed does not disclose:
displaying a map interface and a plurality of recommended news tags on the map interface indicating a plurality of recommended news items is triggered in response to a user selection of the point of interest tag; 

displaying a corresponding recommended news list.
Rekimoto discloses:
in response to a user selection of the point of interest tag, triggering displaying a map interface and a plurality of recommended news tags on the map interface indicating a plurality of location markers (Rekimoto, para [0201-205], user selects link “area: GINZA” representing a point of interest tag.  In response, a map displaying the markers Ginza and Tokyo are displayed).
wherein the method further comprises: 
upon receiving the user selection of the point of interest tag, transmitting, to a server, a recommended news request for the plurality of recommended news items associated with the point of interest tag, receiving, from the server, the plurality of recommended news items in response to the recommended news request, and generating, on the map interface, the plurality of recommended news tags based on the plurality of recommended news items (Rekimoto, para [0199-200], user selects tag, server retrieves corresponding webpages related to the selection. Client retrieves and executes functions in response).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of a map and recommended news items to include having it be in response to a user selection of a tag.  The motivation for doing so would have been to effectively and efficiently share the location information when other types of tags are displayed on a webpage (Rekimoto, para [0017]).
Reed in view of Rekimoto does not disclose:
receiving an operation of the user carried out in respect of at least one of the plurality of recommended news tags; and 

	Watson discloses:
receiving an operation of the user carried out in respect of at least one of the plurality of recommended news tags (Watson, para [0035], receives user interaction on a marker and presents additional information); and 
displaying a corresponding recommended news list (Watson, para [0056], interacting with a marker results in displaying the set of content items corresponding to the marker).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of markers of Reed to include the clustering, selection and expanded points of Watson.  The motivation for doing so would have been to provide information on a number of tags relative to the zoom level of a displayed map (Watson, para [0009]).

Regarding claim 29, Reed additionally discloses a browser computer, comprising the apparatus for presenting the recommended news according to claim 28, which is used to present the recommended news to the user (Reed, para [0083-84], client contains CPU and memory).

Regarding claim 30, Reed additionally discloses an electronic device comprising the browser computer according to claim 29 (Reed, para [0083-84], client is an electronic device).

Claims 2, 5, 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Reed United States Patent Application Publication US 2009/0132953, in view of Rekimoto United States Patent Application Publication US 2007/0288477, in further view of Watson United States Patent Application .
Regarding claim 2, Reed in view of Rekimoto in further view of Watson discloses the method according to claim 1. Reed in view of Rekimoto in further view of Watson does not disclose further comprising: sending a news content request containing the geographic location information to a server; and receiving a recommendation instruction containing the point of interest tag.
Agarwal discloses sending a news content request containing the geographic location information to a server; and receiving a recommendation instruction containing the point of interest tag (Agarwal para [0068], map engine provides map that displays markers based on geographic locations of articles; Agarwal, para [0083], system is on server computer(s); Agarwal, para [0065], user 130 accesses map engine on system).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Reed to include the steps of Agarwal to receive a recommendation instruction containing the point of interest tag. The motivation for doing so would have been to provide content of interest to a user (Agarwal, para [0005]).

Regarding claim 5, Reed in view of Rekimoto in further view of Watson as modified by Agarwal discloses the method according to claim 2. 
Agarwal additionally discloses wherein the geographic location information is selected by receiving an operation carried out by the user (Agarwal, para [0066] and [0073], based on user search request and coordinates on a map, news articles are mapped to locations).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Reed to include the steps of Agarwal to 

Regarding claim 9, Reed in view of Rekimoto in further view of Watson discloses the method of claim 1.  Reed discloses presenting a map (Reed, para [0129]). However, Reed does not disclose wherein said map is displayed by means of a map module, and said map module comprises a plug-in or application.
Agarwal discloses wherein said map is displayed by means of a map module, and said map module comprises a plug-in or application (Agarwal, para [0065], map engine is integrated within news reading application).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Reed to include the software system of Agarwal to have a map module. The motivation for doing so would have been to efficiently provide content of interest to a user (Agarwal, para [0005]).

Regarding claim 26, Reed in view of Rekimoto in further view of Watson discloses the method according to claim 1. Reed in view of Rekimoto in further view of Watson does not disclose wherein identifying the geographic location information from the news article content displayed on the web page further comprises: gathering the news article content browsed by the user; and determining that the news article content is associated with a geographic area.
Agarwal discloses wherein identifying the geographic location information from the news article content displayed on the web page further comprises: gathering the news article content browsed by the user; and determining that the news article content is associated with a geographic area (Agarwal, 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Reed to include the steps of Agarwal to receive a recommendation instruction containing the point of interest tag. The motivation for doing so would have been to provide content of interest to a user (Agarwal, para [0005]).

Claims 10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reed United States Patent Application Publication US 2009/0132953, in view of Rekimoto United States Patent Application Publication US 2007/0288477, in further view of Watson United States Patent Application Publication US 2014/0082505, as modified by Redstone United States Patent Application Publication US 2012/0047129.
Regarding claim 10, Reed in view of Rekimoto in further view of Watson discloses the method of claim 1.  Reed in view of Rekimoto in further view of Watson does not disclose the additional limitations of claim 10.
Redstone discloses wherein said plurality of recommended news tags are displayed near a current location associated with the user on the map interface (Redstone, para [0021], shows coffee shops near user’s current location).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the information and display to be recommended news based on the teachings of Redstone.  The motivation for doing so would have been to make the information more relevant to the user’s interests (Redstone, para [0002]).

claim 16, Reed in view of Rekimoto in further view of Watson discloses the method of claim 1.  Reed in view of Rekimoto in further view of Watson does not disclose the additional limitations of claim 16.
Redstone discloses further comprising: sorting the plurality of recommended news items within the recommended news list according to a time at which each of the plurality of recommended news items is generated (Redstone, para [0021], news based on when user checks into location, ranking representing sorting; Redstone, para [0016], checkins include a timestamp).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the information and display to be recommended news based on the teachings of Redstone.  The motivation for doing so would have been to make the information more relevant to the user’s interests (Redstone, para [0002]).

Regarding claim 18, Reed in view of Rekimoto in further view of Watson discloses the method of claim 1.  Reed in view of Rekimoto in further view of Watson does not disclose the additional limitations of claim 16.
Redstone discloses further comprising: sorting said recommended news list according to a distance from said recommended news tags to a location associated with a corresponding recommended news item on the list of recommended news items on the map interface (Redstone, para [0021], news based on where user checks into location, ranking representing sorting).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the information and display to be recommended news based on the teachings of Redstone.  The motivation for doing so would have been to make the information more relevant to the user’s interests (Redstone, para [0002]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Reed United States Patent Application Publication US 2009/0132953, in view of Rekimoto United States Patent Application Publication US 2007/0288477, in further view of Watson United States Patent Application Publication US 2014/0082505, as modified by Chavez United States Patent Application 2015/0128020.
Regarding claim 13, Reed in view of Rekimoto in further view of Watson discloses the method according to claim 11. Reed in view of Rekimoto in further view of Watson does not disclose wherein said map interface can be zoomed in or out of according to a mouse-based operation, wherein when said map interface is zoomed in on, the recommended news list corresponding to said recommended news tags is a recommended news list for a location of a mouse on the map interface; and wherein when said map interface is zoomed out from, the recommended news list corresponding to said recommended news tags is a recommended news list of a higher level administrative region for the location of the mouse on the map interface.
Chavez discloses  a map interface can be zoomed in or out of according to a mouse-based operation, wherein when said map interface is zoomed in on, the recommended news list corresponding to said recommended news tags is a recommended news list for a location of a mouse on the map interface; and wherein when said map interface is zoomed out from, the recommended news list corresponding to said recommended news tags is a recommended news list of a higher level administrative region for the location of the mouse on the map interface (Chavez, para [0031], notes related to zoom area displayed while user is manipulating area via a mouse).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the interaction of a map to include using a mouse input with corresponding zoom functionality based on the teachings of Chavez. The motivation for doing .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reed United States Patent Application Publication US 2009/0132953, in view of Rekimoto United States Patent Application Publication US 2007/0288477, in further view of Watson United States Patent Application Publication US 2014/0082505, as modified by Kimura United States Patent Application 2016/0170596.
Regarding claim 14, Reed in view of Rekimoto in further view of Watson discloses the method according to claim 11. Reed in view of Rekimoto in further view of Watson does not disclose wherein an identifier is provided for each zoom-in or zoom-out operation of said map interface, and wherein other zoom-in or zoom-out operations are forbidden as each zoom-in or zoom-out operation takes place, on the basis of said identifier identifying each zoom-in or zoom-out operation.
Kimura discloses wherein an identifier is provided for each zoom-in or zoom-out operation of said map interface, and wherein other zoom-in or zoom-out operations are forbidden as each zoom-in or zoom-out operation takes place, on the basis of said identifier identifying each zoom-in or zoom-out operation (Kimura, para [0057], reaches a limit and stops zoom in/zoom out function).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the zoom functionality of Watson to include a limiting functionality based on the teachings of Kimura.  The motivation for doing so would have been to improve operability of the interface (Kimura, para [0008]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Reed United States Patent Application Publication US 2009/0132953, in view of Rekimoto United States Patent Application .
Regarding claim 15, Reed in view of Rekimoto in further view of Watson discloses the method according to claim 1. Reed in view of Rekimoto in further view of Watson does not disclose wherein said recommended news tags contain a portion of textual content relating to the recommended news. 
Bailang discloses wherein said recommended news tags contain a portion of textual content relating to the recommended news (Bailang, para [0027], with reference to fig 2, tag contains image information such as name/title associated with location).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the tags of Watson to include a textual portion based on the teachings of Bailang.  The motivation for doing so would have been to provide additional viewing information to the user (Bailang, para [0005]).

Response to Arguments
Applicant's arguments filed 6/24/21 have been fully considered but they are not persuasive. 
Applicant asserts Rekimoto does not disclose “wherein the method further comprises: upon receiving the user selection of the point of interest tag, transmitting, to a server, a recommended news request for the plurality of recommended news items associated with the point of interest tag, receiving, from the server, the plurality of recommended news items in response to the recommended news request, and generating, on the map interface, the plurality of recommended news tags based on the plurality of recommended news items”. Examiner respectfully disagrees. Rekimoto discloses receiving a user selection of a point of interest tag (Rekimoto, para [0201-205], user selects link “area: GINZA” representing a point of interest tag.  In response, a map displaying the markers Ginza and Tokyo are displayed). In addition, Rekimoto discloses the handshake between a client and a server to retrieve 
Regarding claims 16 and 18, Applicant asserts that Redstone does not disclose the sorting feature as claimed. Examiner respectfully disagrees. Redstone discloses ranking the items based on the time an event occurs or the location (Redstone, para [0021], when a user checks in, location of the where the user checks in). Based on the broadest reasonable interpretation of the term “sorting”, ranking is interpreted as a type of sorting. Regarding claim 16, examiner recommends applicant specify what is meant by “according to a time”. Following, examiner recommends specifying how locations are “associated” with news items.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178